838 F.2d 1216
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold WILLIAMS, Plaintiff-Appellant,v.P. LAJEWSKI-PEARSON, Individually and in Her OfficialCapacity as the Resident Unit Manager at the MarquetteBranch Prison, and Mike Kirkwood, Individually and in HisOfficial Capacity as the Sanitation Director at theMarquette Branch Prison, Defendants-Appellees.
No. 87-1785.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and JOINER, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we affirm the summary judgment of the district court.  Plaintiff has failed to establish a constitutional violation under 42 U.S.C. Sec. 1983 of his eighth amendment right to be free from cruel and unusual punishment.


4
Upon consideration, we hereby affirm for the reasons set forth in the district court's memorandum opinion entered on July 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation